DETAILED ACTION
	This is in reference to communication received 29 November 2018. Claims 1 – 3, 5 – 6, 8 – 12, 14 – 15 and 17 – 18 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was done following a telephone interview with Benjamin Aitken (Reg. No. 79,256) on 28 September 2021 for amendments to claimed invention. After the examiner’s amendment:

Claim 1 will read as follows:
1.	A method for causal marketing attribution, the method comprising:
receiving a request from a user for marketing attribution information for a first marketing channel and a second marketing channel;
collecting, by a marketing analytics platform, first marketing information corresponding to a first set of marketing events, wherein the first marketing information comprises timing information for customer exposures to the first marketing channel comprising online advertising;
collecting, by the marketing analytics platform, second marketing information corresponding to a second set of marketing events, wherein the second marketing information comprises timing information for customer exposures to the second marketing channel, and wherein the second marketing channel is different from the first marketing channel; 

computing a sum of a plurality of channel-specific terms corresponding to each of the first set of marketing events and each of the second set of marketing events, wherein each channel-specific term of the plurality of channel-specific terms comprises a channel-specific base parameter and a channel-specific decay parameter raised to a power of a corresponding time value;
computing a sum of a plurality of interaction terms, wherein each interaction term of the plurality of interaction terms comprises a product of a pair of channel-specific terms and at least one interaction term of the plurality of interaction terms corresponds to the first set of marketing events and the second set of marketing events; 
determining a probability of a target outcome for a customer based on the sum of the plurality of channel-specific terms, the sum of the plurality of interaction terms, and the time series; 
identifying, by the marketing analytics platform, a marketing attribution model for the first channel based at least in part on the probability of the target outcome, wherein the marketing attribution model identifies an influence of the first marketing channel on a behavior of the customer based at least in part on the second marketing channel; and
providing, by the marketing analytics platform to the user, the marketing attribution information, wherein the marketing attribution information is implemented by the marketing attribution model.


Claim 21 will read as follows:
A method for causal marketing attribution, the method comprising:
collecting, by a marketing analytics platform, first marketing information corresponding to a first set of marketing events, wherein the first marketing information comprises timing information for customer exposures to a first marketing channel comprising online advertising;
collecting, by the marketing analytics platform, second marketing information corresponding to a second set of marketing events, wherein the second marketing information comprises timing information for customer exposures to a second marketing channel, and wherein the second marketing channel is different from the first marketing channel; 
identifying a time series corresponding to the first set of marketing events and the second set of marketing events;
computing a sum of a plurality of channel-specific terms corresponding to each of the first set of marketing events and each of the second set of marketing events, wherein each channel-specific term of the plurality of channel-specific terms comprises a channel-specific base parameter and a channel-specific decay parameter raised to a power of a corresponding time value;
computing a sum of a plurality of interaction terms, wherein each interaction term of the plurality of interaction terms comprises a product of a pair of channel-specific terms and at least one interaction term of the plurality of interaction terms corresponds to the first set of marketing events and the second set of marketing events; 
determining a probability of a target outcome for a customer based on the sum of the plurality of channel-specific terms, the sum of the plurality of interaction terms, and the time series; 
identifying, by the marketing analytics platform, a marketing attribution model for the first channel based at least in part on the probability of the target outcome, wherein the marketing ; and
providing, by the marketing analytics platform to the user, marketing attribution information, wherein the marketing attribution information is implemented by the marketing attribution model.


Claim 28 will read as follows:
A method for causal marketing attribution, the method comprising:
receiving a request from a user for marketing attribution information for a first marketing channel and a second marketing channel;
collecting, by a marketing analytics platform: 
first marketing information corresponding to a first set of marketing events, wherein the first marketing information comprises timing information for customer exposures to the first marketing channel comprising online advertising; and
second marketing information corresponding to a second set of marketing events, wherein the second marketing information comprises timing information for customer exposures to the second marketing channel, and wherein the second marketing channel is different from the first marketing channel; 
computing a sum of a plurality of channel-specific terms corresponding to each of the first set of marketing events and each of the second set of marketing events, wherein each channel-specific term of the plurality of channel-specific terms comprises a channel-specific base parameter and a channel-specific decay parameter raised to a power of a corresponding time value;
computing a sum of a plurality of interaction terms, wherein each interaction term of the plurality of interaction terms comprises a product of a pair of channel-specific terms and at least 
identifying, by the marketing analytics platform, a marketing attribution model for the first channel, wherein the marketing attribution model identifies an influence of the first marketing channel on a behavior of the customer based at least in part on the second marketing channel; and
providing, by the marketing analytics platform to the user, the marketing attribution information, wherein the marketing attribution information is implemented by the marketing attribution model.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

Prior art Briancon et al. US Publication 2020/0126126 teaches system and method for obtaining training data set and training machine-learning model, getting an inquiry from a user and, forms a second training dataset, and training of second machine-learning model, and customer journeys may be discrete, unevenly sampled time series of customer events that contain a heterogeneous set of attributes and features.

Scott Rheinlander published article “Everything you wanted to know about marketing attribution models (but were afraid to ask)” teaches Marketing attribution is the way in which marketers assess the value or ROI of the channels that connect them to potential customers. In other words, it’s the means by which the customer came to know and buy your product or service. Rheinlander teaches that there are four types of attribution models.
First-touch attribution
Last-touch attribution
Multi-source attribution (several varieties explained below)
Weighted multi-source attribution

 
Wikepedia published article Atribution (marketing) teaches that in marketing, attribution, also known as multi-touch attribution, is the identification of a set ofuser actions ("events" or "touchpoints") that contribute in some manner to a desired outcome, andthen the assignment of a value to each of these events. Marketing attribution provides a level ofunderstanding of what combination of events in what particular order influence individuals to engagein a desired behavior, typically referred to as a conversion.

Kitts et al. published article “Attribution of conversion events to multi-channel media” teaches a practical method for measuring the impact of multiple marketing events on sales, including marketing events that are not traditionally trackable. The technique infers which of several competing media events are likely to have caused a given conversion.

Prior art does not teach
identifying a time series corresponding to the first set of marketing events and the second set of marketing events;
identifying, by the marketing analytics platform, a marketing attribution model for the first channel based at least in part on the probability of the target outcome, wherein the marketing attribution model identifies an influence of the first marketing channel on a behavior of the customer based at least in part on the second marketing channel; and


Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

September 28, 2021